Christianson, J.
A petition for rehearing, which evidences both skill and diligence, has been filed by counsel who had no former connection with the case. And in conjunction with the petition for rehearing an application is made to have the record remanded, to enable-the defendant to apply to the trial court for amendment of the record and the statement of case. Some of the proposed amendments would contradict the recitals contained in the former orders of the court,, including the order from which the appeal is taken. But even though all of the proposed amendments were granted, this court would still be-precluded from considering the merits of the appeal. Hence, it would be an idle and useless ceremony to remand the record for correction.
It is difficult, however, to understand why this request should be-made at this time. If the record was incomplete or incorrect, appellant’s counsel must have become aware of this fact at least when the notice of motion for a dismissal was served upon them. At the time the motion to dismiss the appeal was noticed to be heard, defendant’s chief counsel were granted twenty days additional time in which to present counter affidavits and a brief in opposition to that motion. Such counsel also appear on the brief filed in support of the application to *160remand. No excuse is offered or even suggested for the failure to make timely application for a remand of the record. It is an unusual thing to remand a record for correction and amendment after the case has been decided. And “very special and exceptional circumstances must be shown to obtain leave to have omissions and defects in the transcript or return on appeal supplied after a case has once been decided and an application for a rehearing is pending.” (3 Cyc. 144.) In disposing of a similar application in Nicks v. Bergsvendsen, 8 N. D. 578, 580, 80 N. W. 768, this court said: “These requests, coming, as they do, after the case has been submitted and decided, and after an opinion has been written and filed, are not seasonably made.’ Without holding that this •court is devoid of authority to grant such a request, under any possible state of facts, we do, without hesitation, hold that similar requests will ordinarily be denied, and will not be granted in any case, unless it presents features which are peculiar and very exceptional, and such ■as this case does not present.” The above language is equally applicable to the case at bar.
It is suggested in the petition for rehearing that this court in its former decision overlooked the holding of this court in King v. Hanson, 13 N. D. 85, 99 N. W. 1085. It is only proper to say that the former decision in this case, as well as the decisions of this court in Grove v. Morris, 31 N. D. 8, 151 N. W. 779, and Higgins v. Rued, 30 N. D. 551, 153 N. W. 389, were prepared after full consideration of King v. Hanson. And an examination of those decisions will clearly demonstrate the fact that they are in no manner inconsistent with, or contrary to, the principle laid down in King v. Hanson. In King v. Hanson the motion for a new trial was fully submitted before the time to appeal from the judgment had expired. The appellant had done everything which he was required to do, and the delay was caused by the failure of the trial court to decide the motion. That is not the condition in this case, because here the defendant concededly obtained permission to make and file his motion after the time to appeal from the judgment had expired. If the proceedings taken and had by the appellant after the time for appeal from the judgment had expired are eliminated from the record, there is absolutely nothing upon which a review could possibly be had in this court. It should be noted, however, that the *161motion to dismiss the appeal in King v. Hanson apparently was not based upon the ground that the trial court was without authority to determine a motion for new trial after the time in which to appeal from the judgment had expired, but the motion seems to have been based -on the ground that an appeal could not be taken from such order after the time to appeal from the judgment had expired.
The decision in King v. Hanson was based upon the following principles: “The remedies afforded by an appeal from a judgment and an appeal from an order refusing a new trial are independent remedies,” •and “The right to appeal from an order denying a motion for new trial may be exercised after the time for appealing from the judgment has •expired, provided the appeal is taken within the time limited by statute for appealing from such orders.” These principles are doubtless correct, when correctly applied. For instance, under our statute an appeal from a judgment must be taken within six months after service of notice of entry thereof, and an appeal from an order denying a new trial within sixty days after service of written notice of the making of such order. In a case, therefore, wherein a motion for a new trial is made, say five months after the service of notice of entry of judgment, and such motion is denied and notice of the order of denial is served on the last day of the six-month period, under the rule laid down in Kino- y. Hanson, the party aggrieved would be permitted to appeal from such order even though the time for appeal from the judgment had expired, provided the appeal was taken within sixty days after the service of notice of such order. This, however, by no means justifies the conclusion that a motion for a new trial may be noticed for hearing, and heard and determined, over the objection of the adverse party, after the time in which to appeal from the judgment had expired. Whether the court has authority to determine a motion for a new trial, submitted within the six-month period, after the expiration thereof, or has authority to continue a motion noticed to be heard within'such period, and hear and determine the same after the expiration of such period; or whether such authority can in any event be conferred by agreement or waiver after the expiration of the six-month period, — are questions which do not arise in this case, and upon which we express no opinion. But we do hold that in a case like the present, wherein the proceedings for a new trial *162are in reality commenced and tbe motion in effect noticed, beard, and determined, over tbe seasonable objection of tbe adverse party, after tbe expiration of tbe six-montb period, tbe trial court bas no authority to entertain tbe motion.
There must be some end to litigation. Public policy demands that there be some point of time when a valid judgment, regularly entered, becomes final and unassailable. Tbe legislature recognized this fact, and its intent as declared by § 7966, Compiled Laws 1913, is that a judgment shall become final and conclusive when tbe time for appeal bas expired, and that no proceedings shall thereafter be instituted, over tbe objections of tbe adverse party, for a reversal of such judgment.
Tbe petition for a rehearing and tbe application to remand tbe record are denied.